Citation Nr: 0735917	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  03-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.

2.  Entitlement to financial assistance for the purchase of 
an automobile with adaptive equipment or for adaptive 
equipment alone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from April 1985 to 
September 1988.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran is neither bedridden nor a patient in a 
nursing home, and the medical evidence indicates that his 
service-connected disabilities do not render him unable to 
care for most of his daily needs without requiring the aid 
and attendance of another person.

2.  The veteran does not have a single disability rated as 
100-percent disabling, and he is not permanently housebound 
by reason of service-connected disabilities.

3.  The veteran is not entitled to receive VA compensation 
for loss, or permanent loss of use, of a hand or a foot, or 
for permanent impairment of vision of both eyes, with central 
visual acuity of 20/200 or less in the better eye, or central 
visual acuity of more than 20/200 if there is a field defect 
in the better eye, or for ankylosis of a knee or a hip.




CONCLUSIONS OF LAW

1.  The criteria are not met for special monthly compensation 
based on the need for regular aid and attendance or on 
account of being housebound.  38 U.S.C.A. §§ 1114(l)(s), 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.350, 3.352 (2007).

2.  The veteran does not meet the criteria for a certificate 
for VA financial assistance for the purchase of an automobile 
with adaptive equipment or for adaptive equipment alone.  38 
U.S.C.A. §§ 3901, 3902 (West Supp. 2005); 38 C.F.R. §§ 3.808, 
17.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is requesting special monthly compensation (SMC) 
based upon the need for regular aid and attendance or on 
account of being housebound, as well as financial assistance 
for the purchase of an automobile with adaptive equipment or 
for adaptive equipment alone.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate review.  The Board will 
then address the claims on their merits, providing relevant 
VA law and regulations, the relevant factual background, and 
an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO dated in November 2002, December 2003, October 2004, 
June 2005, April 2006, and January 2007:  (1) informed the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him about the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertained to his claims, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, VA has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)



If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  In addition, the veteran was afforded 
numerous VA examinations to determine whether he meets the 
criteria for special monthly compensation based upon the need 
for regular aid and attendance or on account of being 
housebound, as well as financial assistance for the purchase 
of an automobile with adaptive equipment or for adaptive 
equipment alone.  See, e.g., Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
Court.

II.  Entitlement to Special Monthly Compensation

As a result of his service-connected disabilities, the 
veteran claims he is entitled to special monthly compensation 
based on the need for regular aid and attendance of another 
person or by reason of being housebound.  After reviewing the 
evidence, however, the Board finds no basis to grant this 
claim.  

A.  Aid and Attendance

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A veteran will be considered in need of regular 
aid and attendance if he or she:  (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction of the visual field 
to five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person:  the inability of the veteran 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without such 
aid; the inability of the veteran to feed himself through the 
loss of coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R.           § 
3.352(a) be found to exist to establish eligibility for aid 
and attendance and that such eligibility required at least 
one of the enumerated factors be present.  The Court added 
that the particular personal function which the veteran was 
unable to perform should be considered in connection with his 
or her condition as a whole and that it was only necessary 
that the evidence establish that the veteran is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.

In this case, though, no medical evidence shows, nor has the 
veteran alleged, that he is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to five degrees 
or less; or that he is a patient in a nursing home because of 
mental or physical incapacity.  It thus appears his claim is 
based solely on a factual need for aid and attendance of 
another person under the criteria set forth in 38 C.F.R. § 
3.352(a).  Unfortunately, he does not meet these requirements 
either.



The record shows the veteran injured his back after falling 
approximately eight feet down a ladder in 1987, while on 
active duty.  As a result, he is service connected for the 
following disabilities:  mechanical low back pain with 
spondylosis at L5, rated as 60-percent disabling; depression 
secondary to the low back pain, rated as 
50-percent disabling; radiculopathy of the left lower 
extremity, rated as 40-percent disabling; and radiculopathy 
of the right lower extremity, rated as 10-percent disabling.

The veteran believes he is now also entitled to special 
monthly compensation based on the need for regular aid and 
attendance of another person as a result of his service-
connected mechanical low back pain with spondylosis at L5, as 
well as his associated radiculopathy in both lower 
extremities.  He says these disabilities render him unable to 
ambulate and require the use of a wheelchair, thereby 
necessitating the need for regular aid and attendance of 
another person.  

The medical evidence in the claims file, however, does not 
support the veteran's claim.  Instead, this evidence 
indicates his inability to ambulate is the result of a 
nonservice-connected disability involving an upper motor 
neuron lesion.  That is to say, although this evidence 
clearly shows he indeed is unable to ambulate and therefore 
wheelchair bound due to neurological symptoms in both lower 
extremities, the only medical evidence attributing these 
symptoms to his service-connected low back disability and 
associated radiculopathy is a February 2004 VA examination 
report.  In that report, the examiner concludes the veteran's 
"low back injury secondary to trauma sustained in service 
and peripheral neuropathy in the lower extremities which 
affects his ability to ambulate and, hence, he is in need of 
aid and assistance for activities of daily living."  

This opinion appears to attribute the veteran's inability to 
ambulate to his service-connected low back disability with 
associated radiculopathy, thereby supporting the veteran's 
claim.  But three other VA physicians disagreed and found no 
relationship between his disabling neurological symptoms and 
his service-connected low back disability with associated 
radiculopathy.   

The first medical opinion is contained in a February 2004 VA 
examination report.  After reviewing the claims file and 
examining the veteran, the examiner noted that, although the 
veteran is service-connected for L5 radiculopathy, an 
electromyography (EMG) suggested a focal peroneal neuropathy 
may underlie the foot drop.  The examiner also pointed out 
that the veteran showed signs of an upper motor neuron lesion 
affecting both lower extremities, and that the etiology of 
this central nervous system (CNS) lesion was not explained by 
the recent findings of a lacunar infarct of the right corona 
radiate.  The examiner thus concluded the veteran's L5 
radiculopathy was not the cause of his bilateral leg weakness 
with sustained clonus and spasticity.  He then commented 
that, whether his central nervous system lesion dates back to 
the injury he sustained in the military is currently unclear, 
but that would seem to be unlikely pending further studies.  

The examiner thus concluded the veteran's disabling 
neurological symptoms were due to a CNS lesion, and that it 
was unlikely this CNS lesion was related to the 1987 injury 
in service.  He then indicated that further studies would be 
helpful.  

Further studies, however, did not reveal that the CNS lesion 
was related to the 1987 injury.  In this regard, a November 
2004 VA examination report notes that the veteran's claims 
file was reviewed and that he was afforded a thorough 
neurological evaluation, which included X-rays and an MRI.  
Based on that review and findings from an extensive 
examination, the examiner provided the following assessment:

It is very difficult for me to ascertain the origin 
of the veteran's deficits, although he reports that 
none of these symptoms were present prior to a 
fall.  I do not believe that the pattern of 
deteriorating neurologic function is consistent 
with this injury.  I do believe he has some sort of 
underlying neurologic condition, which would be 
better determined by [a] neurologist in conjunction 
with a psychiatrist. . . . .  Radiographically his 
back is normal.  From a neurological standpoint he 
appears to have spastic paresis of both lower 
extremities with declining sensory function as 
well.  He does have upper motor neuron signs with 
spasticity and clonus.  He has now gradually had 
declining [sic] which has left him non-ambulatory 
as he is confined to a wheelchair.  I do believe 
that it is likely that this is a neurologic 
condition with some possible hereditary pre-
disposition to a motor sensory neuropathy and 
myelopathy. . . 

Based on this opinion, the veteran was afforded an additional 
VA neurological examination in January 2005.  Following 
extensive neurological testing and a review of the claims 
file, the examiner indicated it was unclear whether the 
veteran's neurological symptoms in his legs were due to an 
upper motor neuron lesion or to psychiatric phenomena.  But 
the examiner went on to state "regardless [of] whether the 
[veteran] has upper or lower motor neuron disease or both 
affecting the legs, one can state with confidence that his 
current inability to walk was not caused by the traumatic 
episode in which he injured his lower back in 1987."  
(Emphasis added). 

Thus, although the examiner could not state with certainty 
that the veteran's symptoms were due to lower motor neuron 
disease, he was able to state with certainty that the 
veteran's disabling neurological symptoms - which prevent him 
from walking - were not caused by the 1987 injury in service.  
Simply stated, the examiner opined that the veteran's 
symptoms involving his lower extremities were unrelated to a 
service-connected disability.

The Board places significant probative value on these medical 
opinions, which do not attribute the veteran's inability to 
walk to his service-connected low back disability with 
associated radiculopathy, as they were based on a review of 
the claims file and supported by sound rationale.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

In addition to these medical opinions, the Board has 
considered statements provided by the veteran's wife, which 
attribute all of the veteran's symptoms, including his 
inability to walk, to his service-connected low back 
disability with associated radiculopathy.  Since the 
veteran's wife is a registered nurse, the initial issue to be 
determined is whether she is competent to provide an opinion 
in this regard.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (holding that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In Black v. Brown, 10 Vet. 
App. 279, 284 (1997), the Court held that a nurse's statement 
may constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment.  

It is unclear whether the veteran's wife is competent to 
attribute his symptoms to his service-connected low back 
disability, as there is no evidence that she has specialized 
knowledge in neurology.  In any event, even assuming for the 
sake of argument that she is competent to offer such an 
opinion, the Board still places greater probative value on 
the medical opinions outlined above, which clearly rule out a 
possible relationship between the veteran's disabling 
neurological symptoms and his service-connected low back 
disability.  See Owens, 7 Vet. App. at 433.  These opinions 
against the claim involved extensive clinical evaluation and 
workup, including comment by a neurologist who is a 
specialist in the particular branch of medicine at issue.

For these reasons and bases, the Board finds that the 
veteran's service-connected disabilities do not render him 
unable to care for most of his daily needs without requiring 
aid and attendance of another person.  Thus, the 
preponderance of the evidence is against his claim of 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person.  



B.  Housebound Status

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100-percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 C.F.R. § 3.350(i)(2).

Unfortunately, the veteran does not have a single service-
connected disability rated as 100-percent disabling.  There 
also is no medical evidence suggesting he is "permanently 
housebound" by reason of his service-connected disabilities.  
38 C.F.R. § 3.351(d).  It is worth reiterating in this regard 
that the medical evidence discussed above shows his inability 
to ambulate and wheelchair bound status is unrelated to his 
service-connected low back disability with associated 
radiculopathy in both lower extremities.  Instead, the 
medical evidence indicates his disabling neurological 
symptoms in his lower extremities are due to a nonservice-
connected disability involving a CNS lesion.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to special monthly compensation on account of 
being housebound.  And as the preponderance of the evidence 
is against his claim for special monthly compensation, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Accordingly, the appeal 
is denied.



III.  Entitlement to Financial Assistance for the 
Purchase of an Automobile with Adaptive Equipment 
or for Adaptive Equipment

The veteran also claims he is entitled to an automobile or 
other conveyance and adaptive equipment based on loss of use 
of his lower extremities due to his service-connected low 
back disability with associated radiculopathy of both lower 
extremities.  But again, the Board finds that the 
preponderance of the evidence is against his claim.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service:  (i) loss or permanent loss 
of use of one or both feet; (ii) loss or permanent loss of 
use of one or both hands; or (iii) permanent impairment of 
vision of both eyes.  38 C.F.R. § 3.308(a), (b).  
For adaptive equipment eligibility only, ankylosis of one or 
both knees or one or both hips is sufficient to show 
entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.



Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 that 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis 
of two major joints of an extremity, or shortening of the 
lower extremity of 3-1/2 inches or more.  Also considered as 
loss of use of a foot under § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

The evidence pertaining to the veteran's service-connected 
disabilities is summarized above, none of which indicates he 
meets the criteria for financial assistance for the purchase 
of an automobile with adaptive equipment or for adaptive 
equipment.  See 38 C.F.R. § 3.808.  

First, the veteran has not alleged that he has vision 
impairment that would be a basis for this claim.  Second, the 
evidence does not reflect - and indeed the veteran has not 
alleged - that he has permanent loss of use of either hand.  
Rather, as with his claim for special monthly compensation, 
this claim involves his assertion that he is entitled to 
additional VA benefits based on his disabling neurological 
symptoms involving both lower extremities, which he believes 
is analogous to loss or permanent loss of use of one or both 
feet.  

As discussed above, however, the veteran's disabling 
neurological symptoms in his lower extremities, which may 
reflect loss of use of the left foot, are unrelated to his 
service-connected low back disability with associated 
radiculopathy of both lower extremities.  These symptoms, 
instead, have been linked by competent medical evidence to a 
nonservice-connected disability involving a lower motor 
neuron disease.  In short, he meets none of the criteria 
required for eligibility for an automobile or other 
conveyance and adaptive equipment.



Under these circumstances, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an automobile or other conveyance and 
adaptive equipment.  And as the preponderance of the evidence 
is clearly against his claim, the doctrine of reasonable 
doubt is not for application, see again 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 4.3, and the appeal is denied.


ORDER

The claim for special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound is denied.

The claim for financial assistance for the purchase of an 
automobile with adaptive equipment or for adaptive equipment 
alone also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


